DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-13 are cancelled. Claims 14-36 are new and presented for examination.
The application, filed 05/08/2019, is a national stage entry of PCT/EP2017/077410, international filing date 10/26/2017, which claims foreign priority to FR1660872, filed 11/09/2016.

Drawings
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention. Applicant is required to furnish a drawing under 37 CFR 1.81(c). No new matter may be introduced in the required drawing. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). Examiner requests Applicant to provide a drawing that explicitly shows a flowchart of the claimed method.

Claim Objections
Claims 14-36 refer to the terms “at least one mobile device” and “the mobile device”, it would be better to uniquify to avoid any possible antecedent issues.
Claims 14-36 refer to the terms “at least one energy converter machine” and “the converter machine”, it would be better to uniquify to avoid any possible antecedent issues.
Claim 15 line 3 uses the acronym or variable “k”, the first use of an acronym or variable in a claim should be defined to avoid any possible indefiniteness issues.
Claim 16 line 2 uses the acronym or variable “T”, the first use of an acronym or variable in a claim should be defined to avoid any possible indefiniteness issues.
Claim 22 line 2 uses the acronym or variable “y(t)”, the first use of an acronym or variable in a claim should be defined to avoid any possible indefiniteness issues.

Claim 22 line 3 refers to “u being the control of the force”, it would be better as "u being the control value of the force" to avoid any possible antecedent issues.
As to claims 23-29, they are objected for the same deficiency.
Claim 22 lines 4-5 refer to “the incident waves on the mobile device”, it would be better as "incident waves on the mobile device" to avoid any possible antecedent issues.
As to claims 23-29, they are objected for the same deficiency.
Claim 22, line 5 has an extraneous "," after the term "state".
As to claims 23-29, they are objected for the same deficiency.
Claim 31 line 3 refer to “u”, it would be better as "ua" to avoid any possible antecedent issues.
Appropriate correction or clarification is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 15-17, 19-21, 23-25, 27-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 15 recites the limitation "the prediction horizon" in line(s) 5. There is insufficient antecedent basis for this limitation in the claim. There is no "prediction horizon" anteceding this limitation in the claim.
Claim 16 recites the limitation "the model of the wave energy system with the converter machine" in line(s) 4. There is insufficient antecedent basis for this limitation in the claim. There are two "model of the wave energy system with the converter machine" anteceding this 
converter machine on the mobile device" and "an energy model of the wave energy system relating average power generated by the converter machine".
Claim 16 recites the limitation "the weighting matrix on vector Ue" in line(s) 5. There is insufficient antecedent basis for this limitation in the claim. There is no "weighting matrix on vector Ue" anteceding this limitation in the claim.
Claim 16 recites the limitation "the weighting matrix n on the current state x" in line(s) 5-6. There is insufficient antecedent basis for this limitation in the claim. There is no "weighting matrix on the current state x" anteceding this limitation in the claim.
Claim 16 recites the limitation "the global dynamic model" in line(s) 6. There is insufficient antecedent basis for this limitation in the claim. There is no "global dynamic model" anteceding this limitation in the claim.
Dependent claims inherit the defect of the claim from which they depend.

Allowable Subject Matter
Claims 14-36 are allowed over prior art of record. They will be allowed once all outstanding rejections/objections are traversed. 
The following is a statement of reasons for the indication of allowable subject matter: 
While James S. Gerber, U.S. Pre–Grant publication 20100148504, discloses controlling a wave energy conversion system (see "[0011]"),
Alain Clement, U.S. Patent 7989975, discloses a dynamic model (see col. 13, lines 8-16),
Louis Stromotich, U.S. Pre–Grant publication 20110074159, discloses using pressure detectors in a vicinity of a mobile system (see “[0010]”),
Wachter and Biegler, “On the implementation of an interior-point filter line-search algorithm for large-scale nonlinear programming”, discloses an optimization algorithm of an 
and Tona et al., An Efficiency-Aware Model Predictive Control Strategy for a Heaving Buoy Wave Energy Converter, discloses a reformulation of an objective function (see C. Reformulation of the Objective Function in 4th page),
none of these references taken either alone or in combination and with the prior art of record discloses
claim 14, "… dynamic model of the wave energy system relating velocity of the mobile device to a force exerted by the waves on the mobile device and to the force exerted by the converter machine on the mobile device… energy model… relating average power generated by the converter machine to force exerted by the converter machine on the mobile device to the velocity of the mobile device and to the efficiency of the wave energy system… determining a control value of the force exerted by the converter machine on the mobile device which maximizes average power generated by the converter machine by: i) determining an objective function… of the power generated by the converter machine by… prediction of the force exerted by the waves on the mobile device, of the dynamic model and of the energy model; ii) discretizing the objective function by a trapezoidal rule; and iii) weighting… future values of control… determining the control value… by minimizing the discretized and weighted objective function…"
in combination with the remaining steps, elements, and features of the claimed invention. Also, there is no motivation to combine none of these references to meet these limitations. It is for these reasons that Applicant's invention defines over the prior art of record.


Conclusion
Examiner would like to point out that any reference to specific figures, columns and lines should not be considered limiting in any way, the entire reference is considered to provide disclosure relating to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Juan C. Ochoa whose telephone number is (571) 272-2625. The examiner can normally be reached 9:30AM – 7:00 PM on Mondays, Tuesdays, Thursdays, and Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571) 272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
***
/JUAN C OCHOA/		3/9/2021Primary Examiner, Art Unit 2127